Name: Commission Regulation (EEC) No 2174/89 of 19 July 1989 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/ 16 Official Journal of the European Communities 20. 7. 89 COMMISSION REGULATION (EEC) No 2174/89 of 19 July 1989 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production ('), as amended by Regulation (EEC) No 1809/89 (2), and in particular Article 2 (6) thereof, Whereas, following the amendment to Article 2 of Council Regulation (EEC) No 2997/87 introduced by Council Regulation (EEC) No 1809/89, it is necessary to fix a new deadline for the submission of programmes ; Whereas, following the said amendment to Regulation (EEC) No 2997/87, the condition that producer groups shall receive the special aid only if during the period 1988 to 1990, the area under hops cultivated by them does not exceed the area cultivated in 1986 was deleted, that is it is necessary to amend Commission Regulation (EEC) No 3889/87 (3), as amended by Regulation (EEC) No 619/88 (4), accordingly ; Whereas, it is appropriate to lay down rules for the fixing of the agricultural conversion rates to be applied for the payment of the special aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3889/87 is hereby amended as follows : 1 . The following sentence is added to Article 1 (2): 'For the reconversion plans to be implemented from 1990 to 1992, the programme shall be submitted before 31 December of the year preceding their implementation.' 2. Article 2 is amended as follows :  in the fourth indent of paragraph 1 (c), 'in 1986,' is replaced by 'in 1986 to 1989,',  in the fifth indent of paragraph s (c), 'in 1988 to 1990' is replaced by 'in 1990 to the year of the crop following the completion of the conversion plan'. The following paragraph is added : '3 . The Member State concerned shall inform the Commission of the date of completion of the conversion plans according to the programme adopted by the Commission.' 3 . Article 4 is deleted. 4. At the end of Article 5, the following paragraph is added : '3 . The agricultural conversion rate to be used for the payment of the special aid in national currency shall be that in force on 1 January of the year of the completion of the conversion plan . The agricultural conversion rate to be used for the payment of the advance of the special aid in national currency shall be that in force on 1 January of the year in which the decision aproving the programme is taken by the Commission.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 284, 7. 10 . 1987, p. 19 . (2) OJ No L 177, 24. 6. 1989, p. 6. O OJ No L 365, 24. 12. 1987, p. 41 (*) OJ No L 60, 5 . 3 . 1988, p. 33.